Citation Nr: 1616610	
Decision Date: 04/26/16    Archive Date: 05/04/16

DOCKET NO.  13-12 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES


1.  Entitlement to an initial disability rating in excess of 70 percent for posttraumatic stress disorder (PTSD) with polysubstance abuse (herein PTSD).

2.  Entitlement to an increased disability rating in excess of 30 percent for immersion foot of the right foot (herein right foot disability).

3.  Entitlement to an increased disability rating in excess of 30 percent for immersion foot of the left foot (herein left foot disability).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission




WITNESSES AT HEARING ON APPEAL

Veteran and S.A.

ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Marine Corps from August 1968 to January 1970.  He received the Vietnam Service Medal and the Combat Action Ribbon.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  A November 2010 rating decision granted entitlement to service connection for PTSD and assigned a 70 percent disability rating, effective July 6, 2010, and also granted increased 30 percent disability ratings for the Veteran's bilateral foot disabilities.  The July 2011 rating decision currently on appeal continued these ratings and also denied entitlement to a TDIU (which was deferred in the November 2010 rating decision).  In May 2015, the Board granted entitlement to a TDIU based on the combined effects of the Veteran's PTSD and bilateral foot disabilities and remanded the Veteran's increased rating claims.

The Veteran testified at a March 2015 Board hearing before the undersigned Veterans Law Judge (VLJ) in Waco, Texas.  A transcript of the hearing is of record.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Also, a review of the electronic records maintained in Virtual VA was conducted.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  
The issues of entitlement to an increased disability rating in excess of 30 percent for right and left foot disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Throughout the period on appeal, the Veteran's PTSD symptoms and disability picture are of the level of severity contemplated by the 70 percent disability rating criteria, which contemplates occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  In particular, the Veteran's symptoms included flashbacks, nightmares, anger control problems, irritability, exaggerated startle response, hypervigilance, intrusive thoughts, guilt, social withdrawal or detachment, anxiety, hyperarousal, depression, diminished interest in activities, difficulty concentrating and focusing, obsessive compulsive behavior, emotional numbing, inability to trust people, hallucinations, inappropriate behavior, suicidal thoughts, memory loss or impairment, panic attacks, impaired impulse control and chronic sleep impairment. 

2.  Throughout the period on appeal, the preponderance of the evidence is against a finding that the Veteran's PTSD symptoms and disability picture are of the level of severity contemplated by the 100 percent disability rating criteria, which contemplates total occupational and social impairment.


CONCLUSION OF LAW

Throughout the period on appeal, a disability rating in excess of 70 percent is not warranted for the Veteran's service-connected PTSD.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duty to Notify and Assist

VA has a duty to notify and duty to assist a Veteran in the claims process.  

This appeal arises from the Veteran's disagreement with the initial evaluation following the grant of entitlement to service connection for PTSD.  Once entitlement to service connection is granted, the claim is substantiated and any defect in notice is not presumed prejudicial, but must be demonstrated by the Veteran.  See Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Such prejudice has not been alleged or demonstrated in this case.  In any event, the Veteran was provided with adequate notice in an August 2010 letter, prior to the July 2011 rating decision on appeal (and also prior to the November 2010 rating decision granting service connection).    

The duty to assist includes assisting the Veteran in the procurement of relevant records.  Of record, as relevant, are VA treatment records and Social Security Administration (SSA) records.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. See 38 C.F.R. § 3.159(c)(4) (2015).  In this case, the Veteran was provided with VA PTSD examinations in September 2010, February 2011 and June 2013.  The Board notes that at the March 2015 Board hearing, the Veteran testified that his symptoms were "getting worse" since his last VA PTSD examination in June 2013.  See March 2015 Board Hearing Transcript, pages 8-9.  As will be outlined further below, the symptoms that the Veteran reported at the Board hearing were substantially similar to the symptoms that he had previously reported and that had been documented in prior VA examinations.  As such, the Board finds the three VA examination reports to be thorough, complete and a sufficient bases upon which to reach a decision on the Veteran's claim and that remanding the Veteran's claim for purposes of obtaining a new VA examination would likely not result in any additional relevant evidence that would alter the decision issued herein and therefore such remand would not be beneficial to the Veteran.  See Rodriguez-Nieves v. Peake, 22 Vet. App. 295 (2008); Barr v. Nicholson, 21 Vet. App. 303 (2007); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  

With respect to the previously mentioned Board hearing, the Court of Appeals for Veterans Claims held in Bryant v. Shinseki, 23 Vet. App. 488 (2010) that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ noted the current appellate issue at the beginning of the hearing and asked questions regarding the Veteran's claim.  The VLJ also discussed that the Veteran's service-connected PTSD was assigned a 70 percent disability rating and referenced the criteria for a 100 percent disability rating.  Moreover, neither the Veteran nor his representative have asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) (2015), nor has any prejudice in the conduct of the Board hearing been identified.

The Veteran's PTSD claim was previously remanded by the Board in March 2015 and the Board finds that there has been substantial compliance with the relevant remand directives, as SSA records were obtained as requested.  See Stegall v. West, 11 Vet. App. 268 (1998).

In conclusion, VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claim.

II.  Legal Criteria

The Veteran's service-connected PTSD is currently assigned a 70 percent disability throughout the period on appeal (dating to July 6, 2010).  Diagnostic Code 9411 is for PTSD and is rated using the General Rating Formula for Mental Disorders (General Formula).  38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).

Under the General Formula, a 70 percent disability rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent disability rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  

The "such symptoms as" language of the diagnostic codes for mental disorders in 38 C.F.R. § 4.130 (2015) means "for example" and does not represent an exhaustive list of symptoms that must be found before granting the rating of that category.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  However, as the Court also pointed out in that case, "[w]ithout those examples, differentiating a 30% evaluation from a 50% evaluation would be extremely ambiguous."  Id.   The Court went on to state that the list of examples "provides guidance as to the severity of symptoms contemplated for each rating."  Id.  Accordingly, while each of the examples needs not be proven in any one case, the particular symptoms must be analyzed in light of those given examples.  Put another way, the severity represented by those examples may not be ignored.  Additionally, "[a] veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  

III.  Evidence

The Veteran filed his claim for entitlement to service connection for PTSD in July 2010.  He was afforded a VA PTSD examination in September 2010.  The examination report noted that the Veteran had various current psychiatric symptoms, including: re-experiencing the trauma, moderate to severe flashbacks two to three times a day (also noted as almost daily) lasting three to four minutes, avoiding trauma-related stimuli (and it was noted that "he tries to face it but then uses alcohol and drugs to erase it" ), severe nightmares of varying length three times a month (and it was noted that he cannot go to sleep most of the time unless he drinks), severe anger control problems several times a day on some days that lasted usually a few minutes and sometimes longer,  moderate irritability that sometimes occurs and varies in duration, severe exaggerated startle response that varies in occurrence and lasts a few seconds, moderate hypervigilance that occurs much of the time and lasts until he can get away, moderate to severe intrusive traumatic thoughts that occur several times a day and last several minutes until he can get them out, moderate guilt that occurs several times a week and varies in duration, moderate social withdrawal or detachment that is always present (noted to be severe with close relationships), varying severity of anxiety from trauma related cues that is always present (and it was noted that he drinks and uses marijuana to fix the anxiety), hyperarousal triggered by trauma related phenomena, moderate depression that occurs three days a week to all the time even with medication and lasts for three to four hours a day, severe diminished interest in activities that is always present, moderate to severe difficulty concentrating that is always present, obsessive compulsive behavior and emotional numbing. 

The examination report also noted that the Veteran had been on unemployment since January of 2009.  It was noted that the Veteran contended that unemployment is due to the effects of his mental disorder and that he stated that he cannot focus and that he had been "laid off first for his mind drifting" in the last 10-15 years even though "he was one of the oldest on the job with twice as much knowledge."  It was noted that the Veteran had five divorces, was currently separated from his sixth wife and that "his relationship is wonderful with [his] children; he has 6 grandbabies."  Regarding the degree and quality of social relationships, the Veteran reported that "he only has 1 friend; they are pretty close."  Regarding a history of assulativeness, it was noted that the Veteran "got in a fight over wife number 3, and he fought with his son last week."  Regarding the Veteran's in-service stressors, the Veteran reported that "he has never been able to get it out of his mind, can never forget, and can close his eyes and see it" and that "[h]e can never forget the smell and re-experiences it frequently."    

The examination report also noted the following changes that the Veteran attributed to his in-service stress exposure: trouble keeping a job and being laid off first because of his symptoms, being unemployed for nearly two years, cannot stay in a marriage, getting in physical fights with his son, constant difficulty sleeping, cannot concentrate at work, being angry and aggressive, having only one friend, cannot trust people, does not do anything pleasurable other than drinking and has no motivation.  It was further noted that the Veteran reported having intrusive thoughts several times a day related to his active service, that he has cold sweats at night and sometimes dreams about events related to or similar to his active service, that he cannot sleep at night and "has to have alcohol or drugs," that he "tries to face it and not avoid the reminders, but then he uses drugs to take care of the anxiety," that "[h]e gets really angry and aggressive; he throws things or curses, has attacked a couple of his wives and he and his son got in a fight" recently, that he woke up on top of his sixth wife with his hands on her neck and said he was going to kill her prior to being woken up, that he is "still jumpy at loud noises," that he always sits with his back against the wall in public, that he has trouble getting close to people and trusting them and that he cannot focus during work and his mind wanders and usually goes back to his active service.

Upon mental status examination, it was noted that the Veteran had moderate to severe impairment of thought process, specifically that he cannot focus, which was noted to occur all the time and that this interferes with employment and social functioning because "[h]e has lost several jobs either by being fired or laid off first due to his mind drifting."  It was noted that the Veteran had moderate hallucinations, specifically that he hears noises in the night and jumps up, which was noted to occur two to three times a week and that this interferes with employment and social functioning because he suffers from lack of sleep.  It was noted that the Veteran had inappropriate behavior, specifically that he got in a physical fight with his son.  It was noted that the Veteran had suicidal thoughts but denied intent or plan.  It was noted that the Veteran has memory loss or impairment, specifically that "he has lost the memories of high school, and at work he can't remember what he is supposed to do," which was noted to be varying in degree at work and to occur all the time and that this interferes with employment and social functioning because "it takes him too long to do his job and he is the first one to go in a lay off."  It was noted that the Veteran had severe panic attacks that occurred several times in the last few months and lasted an hour and a half and that this has an effect on independent functioning because he cannot do anything during the attacks.  It was noted that the Veteran had moderate depression that occurred three days a week to all the time even with medication and that this interferes with employment and social functioning because he has no motivation and does not want to do anything.  It was noted that the Veteran had moderate (with marijuana) anxiety that occurred three times a month, that he uses marijuana to control it and that this interferes with employment and social functioning because he cannot get his work done, cannot focus and he does not want to do anything or be around anyone.  It was noted that the Veteran had impaired impulse control that occurs once in a while and is severe when it happens, that this interferes with employment and social functioning because it reduces his relationships and that this effects his motivation or mood in that "[i]t makes him want to quit trying."  It was noted that the Veteran had severe sleep impairment  that occurred most nights (though medication was recently provided) and that this interferes with daytime activities in that he is tired, has to nap and cannot do anything.  The Veteran's use of alcohol and marijuana was noted.  It was noted that the Veteran did not have impairment of communication, did not have delusions, did not have homicidal thoughts or intent, that he did not have any obsessive or ritualistic behavior that interferes with routine activities, that he did not have any irrelevant, illogical or obscure speech patterns, and that he was able to maintain minimal personal hygiene and other basic activities of daily living.  It was also noted that the Veteran was normally oriented to person, place and time.    

A diagnosis was provided of chronic, severe PTSD and chronic dysthymia and it was noted that the symptoms of the diagnoses cannot be separated.  A diagnosis of chronic, moderate polysubstance abuse was also provided.  A GAF score of 55 was noted.  The Board notes that GAF scores are a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing American Psychiatric Association, Diagnostic and Statistical Manual for Mental Disorders 32 (4th ed. 1994) (the DSM)).  The Board notes that GAF scores ranging from 51 to 60 reflect moderate symptoms or moderate difficulty in social or occupational functioning.  It was noted that "[t]he [V]eteran's unemployment is related to the effects of the mental disorder."  Under the headings "Integrated Summary and Conclusions" and "Effects of the PTSD on Occupational and Social Functioning," information similar to that previously discussed was provided related to the Veteran's symptoms.  This section also referenced that the Veteran does not care anymore, that sometimes he does not take a bath for a week and that he cannot focus during work and cannot remember what he is supposed to do and "has ended up losing his job because of it."  The examination report noted that the Veteran's PTSD symptoms resulted in deficiencies in most of the following areas: work, school, family relations, judgment, thinking and mood, which the Board notes corresponds to the criteria for a 70 percent disability rating.

The Veteran was also afforded a VA PTSD examination in February 2011.  The examiner noted that he focused "almost exclusively on" the issue of TDIU.  It was noted that the Veteran reported that his last job ended in January 2009 when he was let go.  It was noted that the Veteran reported that "he wondered if his termination may have been because he made 'a little more money than everyone else.'"  Regarding problems on the job that may have contributing to being terminated, the Veteran referenced that he "occasionally got into arguments with" coworkers and "[o]n one occasion...got into an argument with a supervisor."  The Veteran estimated that that he had called in sick five or six times in two years due to depression.  The Veteran's prior job from 1999 to 2006 was also referenced and the Veteran stated that "he did have confrontations with supervisors and coworkers, some of them escalating to the point of his yelling and screaming at supervisors, or at employees who aggr[]avated him."  When asked how this job came to an end in 2006, the Veteran reported that he was laid off because he "made more money than anyone else."  It was noted that the Veteran provided car rides to elderly or infirmed individuals to church or doctor's appointments.  The Veteran also stated that "'I daydream a lot - I think a lot.  I don't have the dreams of war anymore, but I have the daily thoughts...I wouldn't get the job done in a timely manner.'"  

Upon mental status examination, it was noted that the Veteran was dressed casually, that his eye contact, grooming and hygiene were good, that his psychomotor activity was normal, that his manner was cooperative, pleasant and friendly, that his speech and communication was of normal rate, rhythm, tone and volume, that his thought processes were clear, logical, linear, coherent and goal-directed, that his behavior was appropriate, that no delusions or hallucinations were noted or reported, that the Veteran was oriented in all spheres, that his concentration was good ("as per his perfect performance on the serial sevens task"), that his remote and recent memory appeared to be largely intact (it was noted that he could remember the examiners name after 30 minutes without hints or prompts) and that his social judgment and insight were estimated to be at least fair.  It was also noted that the Veteran's thought content was notable for intrusive memories of the war, that he reported his mind frequently drifted at home (the Veteran described going into rooms and not remembering what he was there for) and that he was told that he sometimes repeats questions he had asked only minutes before. 

A diagnosis was provided of chronic, moderate PTSD.  A GAF score of 55 was noted.  The examiner stated that "based on the examiner's lengthy interview about this very issue, it is concluded that [the Veteran] cannot be considered unemployable from a psychiatric or mental health standpoint."  The examiner referenced VA treatment records from October 2010 indicating "response to mediation has been good remission of both depression and PTSD symptoms," that "[d]uring the current examination, speech and communication and thought processes showed no evidence of abnormalities that would be expected to interfere with occupational functioning" and that "[d]espite his complaint of his mind drifting at home and on the job for many years, the [V]eteran performed perfectly on the serial sevens task" and was able to remember the examiner's name after 30 minutes without prompt or assistance.  It was also noted regarding the Veteran's last job that the Veteran "wondered if part of the reason he was terminated was because he made 'a little more money than everyone else'," that the Veteran "had a similar suspicion about his termination from the job before," that with respect to his last two jobs the Veteran "was not terminated alone, but they ended up laying off a lot of people at that time" and that "[t]he [V]eteran did mention arguments and conflicts with coworkers and even, a few times, with supervisors, on both of these jobs" but that "he did not indicate that he believed he was fired due to these altercations."  It was further noted that "the [V]eteran clearly has struggled with PTSD symptoms over the years and these have impacted his relationships with others on his various job sites" and that "[m]ental health reasons for his unemployment are present, but are a lesser variable [than physical health problems], and in and of themselves, insufficient in severity to label someone as unemployable.  The examination report noted that the Veteran's PTSD symptoms resulted in deficiencies in most of the following areas: work, family relations, judgment, thinking and mood, which the Board notes corresponds to the criteria for a 70 percent disability rating. 

The Veteran was afforded another VA PTSD examination in June 2013.  A diagnosis was noted of PTSD, in partial remission.  A diagnosis of alcohol abuse and marijuana abuse, in remission, was also noted.  A GAF score of 60 was provided.  Upon mental status examination, it was noted that there was no impairment of thought process or communication, rate and flow of speech was within normal limits, that the Veteran was dressed in casual clothing, that his mood was described as "happy," with reference to a grandson, that his affect was euthymic, that his thought processes were clear, logical, linear, coherent and goal directed, that he made appropriate eye contact and was cooperative, that his ability to maintain minimal personal hygiene and other basic activities of daily living was intact, that orientation to person, place, situation and date was intact, that the Veteran reported excellent long-term memory and poor short-term memory (it was noted that he could remember recent food eaten, but not the evaluator's name or President's in reverse order), that there was difficulty concentrating (it was noted that the Veteran had to reread a passage to get the meaning and recall), that obsessive or ritualistic behavior that interferes with routine activities were denied, that frequent panic attacks were noted as "'no not really'," that nothing significant was noted regarding impaired impulse control and its effect on motivation or mood, that depression and anxiety were rated by the Veteran as a two on a zero to ten scale and that delusions and hallucinations were denied.  Suicidal or homicidal thoughts, ideation, plans or intent were denied.  Nightmares were reported as once every three weeks that were related to his active service and energy level was noted to be "pretty good really, focus level no."  Regarding the Veteran's social history, it was noted that "he has been living with his son," that "his family does not treat him with any respect," that he has two daughters and that his relationship with them was "'fine'" and that his ex-wife with whom he was very close died in June 2012.  It was also noted regarding degree and quality of social relationships that the Veteran responded "'no'" when asked and stated "'no girlfriends, but have friends that are girls but they only like me around payday...finally just cut everybody off."  It was also noted that the Veteran felt detached from others.  

The Veteran also reported that he did not receive mental health treatment.  It was noted that the "Veteran describes that he verbally confronted [a] police officer and she gave him 3 tickets" and that he denied a history of assaults or assault behaviors.  It was also noted that the Veteran's sixth wife left in October 2010 because he was unemployed and was using alcohol and marijuana.  The Veteran denied current substance use or abuse.  It was noted that the Veteran persistently reexperienced a traumatic event through recurrent and distressing recollections of the event, through recurrent distressing dreams of the event and through physiological reactivity on exposure to internal or external cues that symbolize or resemble an aspect of the traumatic event.  It was also noted that there was persistent avoidance of stimuli associated with the trauma and numbing of general responsiveness, not present before the trauma, as indicated by feelings of detachment or estrangement from others.  It was also noted that there was persistent symptoms of increased arousal, not present before the trauma, as indicated by difficulty falling or staying asleep, difficulty concentrating, hypervigilance and exaggerated startle response.  

Symptoms that apply to the Veteran's PTSD were noted as chronic sleep impairment and mild memory loss, such as forgetting names, directions or recent events.  It was also noted that "[u]pon numerous queries as to avoidance," the Veteran reported that "'no I relish that'."  The Veteran also reported that "'until just recently [my symptoms] were a lot better, I don't know if it was my wife passing away" and that his daydreams "began again" after her death.  It was noted that the Veteran "became tearful when speaking of the death of his former wife and became quite animated about his feeling of responsibility for the well being of his grandson indicating he has close feelings for dear family and friends."  It was also noted that "[t]he [V]eteran's PTSD symptoms do not render him unemployable" and that "[h]e indicates he is avoiding substances which is likely reflected in his improved mental health."   The examination report noted that the Veteran's PTSD symptoms resulted in occupational and social impairment with reduced reliability and productivity, which the Board notes corresponds to the criteria for a 50 percent disability rating.

Also of record are VA treatment records reflecting mental health treatment.  A July 2010 VA mental health treatment note noted diagnoses of chronic PTSD and depressive disorder.  It was noted that the Veteran's "response to medication has been a gratifying improvement in motivation and energy with the ability to get his work done," but that "he also complains of cognitive dulling and confusion that was not present prior to starting the medication."  Upon mental status examination, it was noted that the Veteran was neatly dressed, pleasant and cooperative, that no psychomotor abnormalities were observed, that no abnormal movements were noted, that his speech rate was neither rapid nor slowed and his speech volume, tone and rhythm were normal, that his observed mood was mildly depressed, that his observed affect was somewhat restricted but mood congruent, that a moderate apparent level of anxiety (noted to be somewhat increased for current situation) was observed, that his sensorium and cognition was grossly intact, alert and clear, that he was oriented to date, place and person, that his concertation was intact with no apparent impairment, that his recent and remote memory was intact by observation, that his thought process was coherent and goal-directed, that he denied overt hallucinations or other perceptual disturbances and no delusional material was elicited or described, that his insight and judgment was good and that there was no significant ideation or intent for self-harm or harm to others expressed.  An assessment was noted that the Veteran "reports definite improvement in certain depressive symptoms with the initiation of [medication] but unusual side effects, at the same time."  A GAF score of 70 was provided.  The Board notes that GAF scores ranging from 61 to 70 reflect some mild symptoms or some difficulty in social or occupational functioning, but functioning that is generally good, and with some meaningful interpersonal relationships.
An October 2010 VA mental health treatment note noted diagnoses of PTSD and depressive disorder.  It was noted that the Veteran "describes his adherence to prior medication recommendations as good and consistent although he has reduced [certain medication] doses by half since experiencing some worrisome side effects."  It was further noted that the Veteran "indicates his response to medication has been good remission of both depressive and PTSD symptoms."  Upon mental status examination, it was noted that the Veteran was neatly dressed, pleasant and cooperative, that no psychomotor abnormalities were observed, that no abnormal movements were noted, that his speech rate was neither rapid nor slowed and his speech volume, tone and rhythm were normal, that his observed mood was somewhat bland but apparently euthymic, that his observed affect was mildly restricted but mood congruent, that a mild apparent level of anxiety (noted to be consistent with current situation) was observed, that his sensorium and cognition was grossly intact, alert and clear, that he was oriented to date, place and person, that his concertation was intact with no apparent impairment, that his recent and remote memory was intact by observation, that his thought process was coherent and goal-directed, that he denied overt hallucinations or other perceptual disturbances and no delusional material was elicited or described, that his insight and judgment was good and that there was no significant ideation or intent for self-harm or harm to others expressed.  A GAF score of 75 was provided.  The Board notes that GAF scores ranging from 71 to 80 reflect that if symptoms are present, they are transient and expectable reactions to psychosocial stressors; no more than slight impairment in social or occupational functioning.  It was noted that the Veteran did not need to be followed by mental health "so long as his current symptom level continues," that his medication refills can be provided by primary care and that he may return to mental health "at any point, if he becomes more symptomatic."  

The Board notes that there does not appear to be any additional VA mental health treatment records of record following the October 2010 note.  In his August 2011 notice of disagreement (NOD), the Veteran referenced medication that he had been taking for depression and PTSD and stated that the medication "put me in the hospital because I had an allergic reaction to them and they changed my whole [p]ersonality and I no longer take them."  As noted above, the June 2013 VA PTSD examination report noted that the Veteran reported that he did not receive mental health treatment.  At the March 2015 Board hearing, the Veteran reported that he did not receive regular treatment for his PTSD, to include group or one on one therapy, and that he was on no medication.  See March 2015 Board Hearing Transcript, pages 3, 9.

Non mental health specific VA treatment records included an October 2010 VA primary care note that stated that the Veteran "still seems depressed with poor coping skills."  A March 2011 VA primary care note noted upon a system review positive depression and PTSD, no anxiety and no nightmares.  It was also noted that the Veteran was alert, pleasant and cooperative, that his speech was normal in rate and rhythm and was fluent and clear, that he was euthymic with full and appropriate affect, that his sensorium was clear, that he was oriented in three out of three spheres, that recall, remote and recent memory was intact and that his thought was coherent and goal directed.  A May 2014 VA primary care note noted fair judgment and insight and an alert mood. 

Also of record are SSA records.  An April 2012 SSA decision found the Veteran disabled since July 2010, found that the Veteran has severe impairments related to physical conditions and found that the Veteran's "depression and [PTSD] are not severe as there is no objective medical evidence to support that these impairments have more than a minimal impact on his ability to work."  SSA records included a December 2010 Function Report, completed by the Veteran, which noted that his ability to work was limited, as relevant, because of depression.  The Veteran reported he had no problems with personal care.  Regarding social activities, the Veteran reported visiting friends in the apartment complex two or three times a week.  He also reported that he has problems with getting along with others, and specifically that sometimes he argues with his son.  The Veteran also reported that his conditions affect his memory, completing tasks and concentration.  He reported that he follows written instructions fairly well, but slower than he used to and that he follows spoken instructions fairly well, but that he might have to ask twice.  He reported that he got along with authority figures fine.  He reported that he had not ever been fired or laid off from a job because of problems getting along with people.  He reported that he handled stress fairly well and that he handled changes in routine fairly well, specifically that he is able to adapt, but slower.  He also reported that he sometimes forgets what he is talking about, that he gets tired when completing tasks and that sometimes he loses concentration.

An undated Disability Report, completed by the Veteran, noted that the date of the last Disability Report was in November 2010 and that there had been a change in his condition since, specifically an inability to focus and depression were noted, which was reported to have begun in approximately April 2011.  

Also of record was a May 2011 Function Report, completed by the Veteran, which noted that his ability to work was limited, as relevant, because he cannot focus for long periods of time and because he cannot sleep through the night.  In describing his daily activities, the Veteran referenced drinking coffee with a neighbor.  The Veteran reported that he needed special reminders to take care of personal needs and grooming, specifically that his son had to tell him to take a shower and put on clean clothes and sometimes had to remind him to take his medication.  Regarding social activities, the Veteran reported spending time with others, and specifically that he visited some friends and talked to his children on the phone.  He also reported that he had problems getting along with others, and specifically that sometimes he argues with his children and friends.  The Veteran also reported that his conditions affect his memory (specifically as to important dates and appointments), completing tasks (specifically that he gets frustrated), concentration (specifically that it is hard to focus), understanding (specifically that things have to be repeated over and over), following instructions (specifically that it is hard to focus) and getting along with others (specifically that sometimes he has a short temper).  He reported that he gets confused when following written instructions and must read them over and over and that he does not follow spoken instructions very well and they must be repeated.  He reported that that he did not get along with bosses.  He reported that he had been fired or laid off from a job because of problems getting along with people, specifically that he "had several run ins with bosses on last job in 2008."  He reported that he does not handle stress very well and that he does not like changes in routine.

Also of record was an undated Disability Report, completed by the Veteran, which noted that his conditions affect his ability to care for his personal needs, specifically that he is unable to complete task in a timely manner.  Also of record was an undated Disability Report, completed by the Veteran, which noted that his depression limited his ability to work, specifically that he did not like to get out and preferred to stay in and that he had a hard time getting along with people.  

Also of record was a February 2011 Psychiatric Review Technique, completed by a Dr. C.L.  This document was listed as assessing July 2010 to February 2011, noted chronic depression and PTSD and noted that impairment was not severe.  Regarding functional limitation, it noted mild restrictions of activities of daily living, mild difficulties in maintaining social functioning and mild difficulties in maintaining concentration, persistence or pace.  Also of record was a June 2011 Psychiatric Review Technique, completed by a Dr. J.C.  This document was listed as assessing July 2010 to June 2011 and noted chronic depression that was "considered more than non-severe."  Regarding functional limitation, it noted mild restrictions of activities of daily living, moderate difficulties in maintaining social functioning and moderate difficulties in maintaining concentration, persistence or pace.  Also completed by Dr. J.C. was a Mental Residual Functional Capacity Assessment, which noted that the Veteran was moderately limited in his ability to: understand and remember detailed instructions, to carry out detailed instructions, to maintain attention and concertation for extended periods, to perform activities within a schedule, maintain regular attendance and be punctual within customary tolerances, to work in coordination with or proximity to others without being distracted by them, to complete a normal work-day and workweek without interruptions from psychologically based symptoms and to perform at a consistent pace without an unreasonable number and length of rest periods, to interact appropriately with the general public, to accept instructions and respond appropriately to criticism from supervisors and to respond appropriately to changes in the work setting.  Various other descriptions related to understanding and memory, sustained concertation and persistence, social interaction and adaptation were noted to not be significantly limited.  It was also noted that the Veteran "can understand, remember and carry out detailed noncomplex instructions, make decisions, attend and concentrate for extended periods, interact adequately with coworkers and supervisors and respond appropriately to changes in routine work setting."   

The Board has also considered the Veteran's lay statements of record.  This includes statements of record as part of his SSA records, as discussed above.  In addition, on a March 2011 VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability), the Veteran referenced being laid off from a job and stated that "out of several employees that got laid off, I was the most experienced," but that he had difficulty focusing on a job task and it took him longer to do his job.  In an April 2011 statement, the Veteran stated that in his last year of employment, he "was given less difficult jobs due to my inability to focus on my tasks."  He also stated that he "had a problem with authority and sometimes clashed with supervision and co-workers."  In his August 2011 NOD, the Veteran referenced getting into arguments with his supervisors and that "anytime when my supervisor get in my face I get back in his."  On his March 2013 VA Form 9, the Veteran referenced arguments with supervisors and other employees.

The Veteran also testified at a March 2015 Board hearing.  In describing his PTSD symptoms that he was currently having, he referenced "a problem with going to the store being in a lot of crowds" and that his "temper is kind of short."  He stated that "sometimes I just go off on people.  I shouldn't do that but I try to correct but sometimes it just comes and boom it just hits me and I get mad."  When asked how his PTSD impacts his daily life, work and being around family and friends, the Veteran stated "it affects my work because I...don't get along to[o] well with people in the work place...my short temper, I've lost jobs because of that."  He also reported that he did not get along with his peers and supervisors.  The Veteran also reported that he still has dreams that appeared to be related to his active service and that a witness at the hearing (S.A.) had to wake him up when he was screaming.  Responding to a question from the VLJ regarding friends, the Veteran reported that "I have Facebook friends but no I don't have any friends, just [S.A.] and my family and that's it."  Regarding his family, he reported that he did not hear from his daughters "very often so I guess I'm getting along with them we just don't have any communication" and that "my son, we fight all the time."  The Veteran also stated that "[s]ometimes I'm delusional...I walk into a room and I can't remember why I went in there, what I go in there for, I don't know."  The witness at the hearing, S.A., testified that the Veteran "dreams a lot more than he's saying and then there are some yell outs that's really upsetting but he's not waking up from it" and that there is "[a] lot of movement and thrash and he does that a lot."  S.A. testified that this occurred "more than a few times a week."  The Veteran also referenced regarding his prior employment that "they would always let me go first...because I don't get along with those people."  The Veteran also testified about problems with his sleep and that this affects his concentration the next day and that he is "steadily thinking about it."  S.A. also testified that:

sometimes when he gets his way he thinks it's right and you can't really talk to him about it you have to wait till later and then you can discuss it but don't try it right then because it's no use you just have to just walk away and let it go for a day or so and then go back.  So I don't think he realizes a lot.              

The Board has also considered the lay statements of record from sources other than the Veteran.  This includes statements at the Board hearing from S.A., discussed above.  Also, a March 2011 statement is of record from S.E., who noted that she had known the Veteran for four years or more.  She stated that she had noticed that "he can't concentrate on things for long periods of time," that "[h]e has trouble focusing on things," that "[h]e needs help more with his personal task with ability to do things for him self," that "[h]e sta[]r[e]s off for long period of time when ask him what[']s wrong, he replies, [h]e was thinking about the war in Vietnam[] and gets very depressed from it."  

IV.  Analysis 

With respect to whether an increased disability rating in excess of 70 percent is warranted, the Board finds that, throughout the period on appeal, such a rating is not warranted.  As noted above, under the General Formula, a 100 percent disability rating (the next highest available schedular rating) is assigned for total occupational and social impairment.  The Veteran's service-connected PTSD is manifested by a variety of symptoms, as discussed in detail above.  In particular, the Veteran's symptoms included flashbacks, nightmares, anger control problems, irritability, exaggerated startle response, hypervigilance, intrusive thoughts, guilt, social withdrawal or detachment, anxiety, hyperarousal, depression, diminished interest in activities, difficulty concentrating and focusing, obsessive compulsive behavior, emotional numbing, inability to trust people, hallucinations, inappropriate behavior, suicidal thoughts, memory loss or impairment, panic attacks, impaired impulse control and chronic sleep impairment.  Upon review of the evidence of record, the Board concludes that, throughout the period on appeal, the preponderance of the evidence is against a finding that the Veteran's PTSD symptoms and disability picture are of the level of severity contemplated by the 100 percent disability rating criteria, which contemplates total occupational and social impairment.  

The evidence of record indicates that the Veteran's service-connected PTSD is manifested by a variety of symptoms that do result in some degree of social impairment.  For example, specific symptoms relevant to social impairment that were noted included anger control problems, irritability, social withdrawal or detachment, anxiety, depression, diminished interest in activities, difficulty concentrating and focusing, emotional numbing, inability to trust people, inappropriate behavior and impaired impulse control.  As noted, the September 2010 and February 2011 VA PTSD examination reports noted that the Veteran's PTSD symptoms resulted in deficiencies in most of the various areas identified, including family relations and the June 2013 VA PTSD examination report noted that the Veteran's PTSD symptoms resulted in social impairment with reduced reliability and productivity.  It is clear from the evidence of record that the Veteran's service-connected PTSD is manifested by symptoms that do result in some degree of social impairment. 

Importantly, however, various references are of record to the Veteran having relationships with others, thus indicating that he is not totally socially impaired as contemplated by the 100 percent disability rating criteria.  For example, the September 2010 VA PTSD examination report, while referencing that he was separated from his sixth wife, stated that "his relationship is wonderful with [his] children."  It was also noted that the Veteran had one friend with whom he was pretty close.  The February 2011 VA PTSD examination report referenced that the Veteran provided car rides to elderly or infirmed individuals to church or doctor's appointments.  The June 2013 VA PTSD examination report referenced that the that the Veteran has two daughters and that his relationship with them was "'fine'" and that he was very close with his ex-wife (who died in June 2012).  SSA records included references to the Veteran visiting friends in the apartment complex two to three times a week, to drinking coffee with a neighbor and to spending time with others, specifically that he visited some friends and talked to his children on the phone.  At the March 2015 Board hearing, the Veteran stated that "I don't have any friends, just [S.A.] and my family and that's it" and that he reported that he did not hear from his daughters "very often so I guess I'm getting along with them we just don't have any communication."  In addition, S.A. was present at the Board hearing and provided testimony that indicated that she had a relationship of some kind with the Veteran.  Also, a March 2011 statement from S.E., which noted that she had known the Veteran for four years or more, indicated that she had a relationship of some kind with the Veteran.  

The Board acknowledges that the Veteran's service-connected PTSD has resulted in some degree of social impairment.  Upon review of the entire record, however, as noted, various references exist to the Veteran having relationships with others, thus indicating that he is not totally socially impaired as contemplated by the 100 percent disability rating criteria.

In addition, while the Veteran's service-connected PTSD is manifested by a variety of symptoms that are significant, such symptoms are not on par with the 100 percent disability rating criteria, which contemplates symptoms such as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Overall, the 100 percent disability rating criteria contemplates a level of severity and impairment that is not shown by the evidence of record.  

With respect to thought processes, the September 2010 VA PTSD examination report noted impairment of thought process, specifically that the Veteran cannot focus, which was noted to be moderate to severe and present all the time.  The February 2011 VA examination report noted that the Veteran's thought processes were clear, logical, linear, coherent and goal-directed and the June 2013 VA examination report noted the same findings and also noted that there was no impairment of thought process.  July 2010 and October 2010 VA treatment notes stated that the Veteran's thought process was coherent and goal-directed.  With respect to communication, the September 2010 VA PTSD examination report noted that the Veteran did not have impairment of communication, the February 2011 VA PTSD examination report noted that the Veteran's speech and communication was of normal rate, rhythm, tone and volume and the June 2013 VA examination report noted that there was no impairment of communication and that rate and flow of speech was within normal limits.  As such, while the evidence of record indicated that the Veteran had difficulty focusing (which was noted on the September 2010 VA PTSD examination report as impaired thought process), the Board concludes that the overall evidence does not indicate that his symptomatology is on par with gross impairment in thought processes or communication, as contemplated by the 100 percent disability rating criteria.

With respect to persistent delusions or hallucinations, the September 2010, February 2011 and June 2013 VA PTSD examination reports (as well as July 2010 and October 2010 VA treatment notes) noted that the Veteran did not have delusions.  The September 2010 VA PTSD examination report noted that the Veteran had hallucinations, specifically that he hears noises in the night and jumps up, which was noted to be moderate and occur two to three times a week.  The February 2011 and June 2013 VA PTSD examination reports (as well as July 2010 and October 2010 VA treatment notes) noted that the Veteran did not have hallucinations.  The February 2011 VA PTSD examination reported noted that that the Veteran reported that his mind frequently drifted at home and specifically he described going into rooms and not remembering what he was there for.  At the March 2015 Board hearing, the Veteran stated that "[s]ometimes I'm delusional...I walk into a room and I can't remember why I went in there, what I go in there for, I don't know."  As such, while the evidence of record indicated that the Veteran reported occasional (two to three times a week) hallucinations at the September 2010 VA PTSD examination and also reported sometimes walking into a room and not remembering what he was there for, the Board concludes that the overall evidence does not indicate that his symptomatology is on par with persistent delusions or hallucinations, as contemplated by the 100 percent disability rating criteria.

With respect to grossly inappropriate behavior, the September 2010 VA PTSD examination report noted that the Veteran had inappropriate behavior, specifically that he got in a physical fight with his son.  The June 2013 VA PTSD examination report noted that the "Veteran describes that he verbally confronted [a] police officer and she gave him 3 tickets."  Upon review of the evidence of record, while there is evidence of inappropriate behavior (to include related to the Veteran fighting with his son and verbally confronting a police officer), the Board concludes that the overall evidence does not indicate that the Veteran's symptomatology is on par with grossly inappropriate behavior, as contemplated by the 100 percent disability rating criteria.

With respect to persistent danger of hurting self or others, the September 2010 VA PTDS examination report noted that the Veteran had suicidal thoughts but denied intent or plan and noted that he did not have homicidal thoughts or intent.  It was also noted that the Veteran reported getting in physical fights with his son and also that the Veteran "attacked a couple of his wives."  The June 2013 VA PTSD examination report noted that suicidal or homicidal thoughts, ideation or plans or intent were denied.  July 2010 and October 2010 VA treatment notes stated that there was no significant ideation or intent for self-harm or harm to others expressed.  While there is evidence of the Veteran reporting suicidal thoughts (as noted by the September 2010 VA PTDS examination report), he denied intent or plan, and while the Veteran reported getting into physical fights with his son, he also denied homicidal thoughts, ideation, plans or intent.  As such, the Board concludes that the overall evidence does not indicate that the Veteran's symptomatology is on par with persistent danger of hurting self or others, as contemplated by the 100 percent disability rating criteria.

With respect to intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), SSA records included a statement from the Veteran that his son had to tell him to take a shower and put on clean clothes and sometimes had to remind him to take his medication.  SSA records also included notations from doctors that he had mild restrictions of activities of daily living and report from the Veteran that his conditions affect his ability to care for his personal needs, specifically that he is unable to complete task in a timely manner.  Also, a March 2011 statement from S.E. stated that that the Veteran "needs help more with his personal task with ability to do things for him self,"  The September 2010 VA PTSD examination report noted that the Veteran was able to maintain minimal personal hygiene (but also noted that the Veteran reported that sometimes he does not take a bath for a week) and other basic activities of daily living.  The June 2013 VA PTSD examination report noted that the Veteran's ability to maintain minimal personal hygiene and other basic activities of daily living was intact.  As such, while there is evidence of mild restrictions of daily living, the Board concludes that the overall evidence does not indicate that the Veteran's symptomatology is on par with intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), as contemplated by the 100 percent disability rating criteria.

With respect to disorientation to time or place, the September 2010 VA PTSD examination report noted that the Veteran was normally oriented to person, place and time, the February 2011 VA PTSD examination report noted that the Veteran was oriented in all spheres and the June 2013 VA PTSD examination report noted that orientation to person, place, situation and date was intact.  In addition, July 2010 and October 2010 VA treatment notes noted that the Veteran was oriented to date, place and person and a March 2011 VA treatment note referenced that the Veteran was oriented in three out of three spheres.  As such, the Board concludes that the overall evidence does not indicate that the Veteran's symptomatology is on par with disorientation to time or place as contemplated by the 100 percent disability rating criteria.

With respect to memory loss for names of close relatives, own occupation, or own name, the September 2010 VA PTSD examination report noted that the Veteran had memory loss or impairment (specifically that "he has lost the memories of high school, and at work he can't remember what he is supposed to do"), the February 2011 VA PTSD examination report noted that the Veteran's remote and recent memory appeared to be largely intact and the June 2013 VA PTSD examination report noted that the Veteran reported excellent long-term memory and poor short-term memory and noted a symptom of mild memory loss, such as forgetting names, directions or recent events.  In addition, July 2010 and October 2010 VA treatment notes noted that the Veteran's recent and remote memory was intact by observation and a March 2011 VA treatment note referenced that the Veteran's remote and recent memory was intact.  SSA records included statements from the Veteran that his conditions affected his memory (specifically as to important dates and appointments) and a doctor noted that the Veteran was moderately limited in his ability to understand and remember detailed instructions.  As such, while there is evidence that the Veteran's memory is impaired to some extent, the Board concludes that the overall evidence does not indicate that the Veteran's symptomatology is on par with memory loss for names of close relatives, own occupation, or own name, as contemplated by the 100 percent disability rating criteria.  

Taken as a whole, the Board finds that throughout the period on appeal, the Veteran's PTSD symptoms and disability picture are of the level of severity contemplated by the 70 percent disability rating criteria, which contemplates occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, and are not on par with the level of severity contemplated by the 100 percent disability rating criteria, which contemplates total occupational and social impairment.  The Board emphasizes that the preceding discussion is not meant to indicate that the Veteran does not experience occupational or social impairment as a result of his service-connected PTSD.  The evidence shows that the symptoms of the Veteran's service-connected PTSD are significant, which is reflected by the 70 percent disability rating assigned throughout the period on appeal, as well as the TDIU that was granted with consideration given to the Veteran's service-connected PTSD.  Throughout the period on appeal, the preponderance of the evidence, however, is against a finding that the Veteran's PTSD symptoms and disability picture are of the level of severity contemplated by the 100 percent disability rating criteria, which contemplates total occupational and social impairment.

In conclusion, the Board finds that, throughout the period on appeal, a disability rating in excess of 70 percent is not warranted for the Veteran's service-connected PTSD.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).

V.  Extraschedular Rating  

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, 572 F.3d 1366 (Fed. Cir. 2009).  The first element requires a finding that the evidence "presents such an exceptional or unusual disability picture that the available schedular evaluations for that service-connected disability are inadequate."  Id.  In order to determine whether a disability is "exceptional or unusual," there "must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability."  Id.  "[I]f the [rating] criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, [and] the assigned schedular evaluation is, therefore adequate, and no referral is required."  Id.  As to the second element, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms," specifically marked interference with employment or frequent periods of hospitalization.  Id.; see also 38 C.F.R. § 3.321(b)(1) (2015).  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.  Id.

The first Thun element is not satisfied in this case.  The Veteran's service-connected PTSD was manifested by a variety of signs and symptoms, which were discussed in detail above.  These signs and symptoms, and their resulting impairment, are contemplated by the rating schedule as part of the General Rating Formula for Mental Disorders (General Formula).  See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).  The General Formula contemplates varying degrees of social and occupational impairment based on a wide range of symptomatology, to include the Veteran's symptoms.  See id.  Given the variety of ways in which the rating schedule contemplates occupational and social impairment due to a mental disorder, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture, which due to the various symptoms discussed above resulted in occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  In short, there is nothing exceptional or unusual about the Veteran's service-connected PTSD because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115.  As such, the evidence of record does not warrant referral for an extraschedular rating.

In addition, the Board notes that a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  In this case, the Veteran and his representative have not alleged, and the evidence of record does not suggest, that his currently service-connected disabilities combine to result in additional disability or symptomatology that is not already contemplated by the rating criteria for each individual disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration is warranted under Johnson.


ORDER

Entitlement to a disability rating in excess of 70 percent, throughout the period on appeal, for the Veteran's service-connected PTSD is denied.



REMAND

The Veteran's service-connected right and left foot disabilities are each assigned a 30 percent disability rating throughout the appeal period.  These disabilities are rated under Diagnostic Code 7199-7122.  Diagnostic Code 7122 is titled Cold injury residuals and the hyphenated code is intended to show that the Veteran's service-connected right and left foot disabilities are rated analogously to cold injury residuals.  See 38 C.F.R. § 4.20 (2015) (an unlisted condition may be rated under a closely related disease or injury in which the functions affected, anatomical localization and symptomatology are closely analogous); 38 C.F.R. § 4.27 (2015) (unlisted disabilities rated by analogy are assigned a four digit diagnostic code with the first two numbers selected from the part of the rating schedule that most closely identifies the part or system of the body involved and then the last two digits of "99").  Under Diagnostic Code 7122, the highest schedular disability rating available is 30 percent.  As such, the Veteran has been assigned the maximum schedular disability rating available under Diagnostic Code 7122 throughout the appeal period.

Note 1 to Diagnostic Code 7122 instructs to "[s]eparately evaluate...complications such as...peripheral neuropathy, under other diagnostic codes" and to "[s]eparately evaluate other disabilities that have been diagnosed as the residual effects of cold injury, such as Raynaud's phenomenon, muscle atrophy, etc., unless they are used to support an evaluation under diagnostic code 7122."  Diagnostic Code 7122 references a variety of symptoms.  See 38 C.F.R. § 4.104, Diagnostic Code 7122 (2015).  

With respect to the skin, the only apparent symptom contemplated by Diagnostic Code 7122 is color changes.  Various evidence of record indicates that the Veteran has symptoms relating to the skin of his feet beyond color changes.  For example, the September 2010 VA Cold Injury examination reported noted skin changes on the right and left feet and referenced skin thickening or thinning, dry skin, abnormal skin texture (noted as rough and thickened) and callosities.  The February 2011 VA General Medical examination report referenced rough and thickened skin.  At the March 2015 Board hearing, the Veteran stated that he used lotions at home, that he has psoriasis, that his skin peels and that he gets blisters.  S.A. also provided testimony as to the Veteran having "blood blisters" between his toes.  The June 2015 VA examination report referenced skin peeling on the Veteran's left foot and that his skin is drier and has more scaling in the winter than summer.  It was also noted that the Veteran reported that "'3-4 times a year, my feet would break out.  I get moistness, and it's kind of a sore without a scab, between my toes, and my skin flakes'," which was noted to itchy and be painful.  The Veteran stated that he had not been evaluated by a provider for this.  The examination report noted under a hearing of "[d]oes the Veteran have any other pertinent physical findings, complications, conditions, signs and/or symptoms resulting from a cold injury" that the Veteran had dry scaly skin of the bilateral feet.  While this statement suggests that the Veteran's dry scaly skin is related to his right and left foot disabilities, based on the evidence of record, it is unclear whether there is a disability relating to the skin of the Veteran's feet that has "been diagnosed as the residual effects" of his right and left foot disabilities as contemplated by Diagnostic Code 7122 (his bilateral immersion foot being considered the equivalent of a cold injury).  

If such disability exists, the Veteran may be entitled to a separate disability rating in accordance with Diagnostic Code 7122.  The Board notes that, if such a disability exists, the evidence of record does not appear to be sufficient to properly evaluate the associated symptomatology under the appropriate diagnostic code.  For example, Diagnostic Code 7806 (titled Dermatitis or eczema) contemplates such information as percentage of body (exposed and entire) areas affected and the use and frequency of certain types of medication.  As a result, remand is required for a new VA examination and opinion that addresses this issue, as outlined further below in the remand directives.

In addition, as referenced, Diagnostic Code 7122 specifically cites peripheral neuropathy as a complication that should be evaluated under other diagnostic codes.  In this regard, the September 2010 VA Cold Injury examination report noted a diagnosis of bilateral lower extremity peripheral neuropathy and noted that such diagnosis was related to cold injury (presumably a reference to the Veteran's bilateral foot immersion).  The November 2010 rating decision stated that the Veteran had the conditions of right and left foot peripheral neuropathy and that these conditions were "used to reach the 30% rating" for the Veteran's bilateral foot disabilities.  As noted, however, Diagnostic Code 7122 instructs that peripheral neuropathy should be separately evaluated under a different diagnostic code than 7122.  While the September 2010 VA Cold Injury examination report noted a diagnosis of bilateral lower extremity peripheral neuropathy, subsequent evidence of record has not referenced peripheral neuropathy.  In addition, it is unclear what symptoms are attributable to any peripheral neuropathy that may be present and the evidence of record does not appear to be sufficient to properly evaluate the associated symptomatology under the appropriate diagnostic code.  For example, Diagnostic Code 8520 (titled Paralysis of the sciatic nerve) contemplates the severity of paralysis present.  As such, on remand, the examiner will also be asked to address issues related to peripheral neuropathy, as outlined further in the remand directives below.  

Also, while on remand, all outstanding VA treatment records must be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records (the most recent VA treatment records of record are from June 2015).

2.  Afford the Veteran an appropriate VA examination or examinations to determine the complications and residual effects of his service-connected right and left foot disabilities.

All indicated evaluations, studies and tests deemed necessary must be accomplished and all findings reported in detail.

The claims file must be made available to the examiner for review.

The medical professional must provide opinions addressing the following:

a.  Whether it is at least as likely as not (i.e., probability of 50 percent or greater) that there is a current (or at any time during the appeal period dating to approximately July 2010 there was) diagnosed disability relating to the skin of the Veteran's feet that is diagnosed as the residual effects of his service-connected right and left foot disabilities.

If there is such disability, the examiner is asked to describe the symptoms and manifestations attributable to such disability, to include the completion of any appropriate Disability Benefits Questionnaires (such as VA Form 21-0960F-2 (Skin Diseases)).  

While review of the entire claims folder is required, attention is invited to the evidence of record that indicates that the Veteran has symptoms relating to the skin of his feet beyond color changes (examples of which are discussed further in the body of the remand above).  Specific attention is invited to the Veteran's testimony at the March 2015 Board hearing that he had psoriasis and to the June 2015 VA examination report that noted regarding "other pertinent physical findings, complications, conditions, signs and/or symptoms resulting from a cold injury" that the Veteran had dry scaly skin of the bilateral feet.

b.  Whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran currently (or at any time during the appeal period dating to approximately July 2010 had) has peripheral neuropathy that is a complication of the Veteran's service-connected right and left foot disabilities

If there is such disability, the examiner is asked to describe the symptoms and manifestations attributable to such disability, to include the completion of any appropriate Disability Benefits Questionnaires (such as VA Form 21-0960C-10 (Peripheral Nerve Conditions (Not Including Diabetic Sensory-Motor Peripheral Neuropathy)).  

While review of the entire claims folder is required, attention is invited to the September 2010 VA Cold Injury examination report that noted a diagnosis of bilateral lower extremity peripheral neuropathy and noted that such diagnosis was related to cold injury (presumably a reference to the Veteran's bilateral foot immersion)

For all opinions provided, the examiner must include the underlying reasons for any conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

3.  After completing the requested actions, readjudicate the claims in light of all pertinent evidence.  If the benefits sought remain denied, furnish to the Veteran and his representative a Supplemental Statement of the Case. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


